Citation Nr: 0515684	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pigmentary 
glaucoma.

2.  Entitlement to service connection for status post 
cataract surgery with interocular lens implantation 
bilaterally.

3.  Entitlement to service connection for myopia.

4.  Entitlement to service connection for exotropia.

5.  Entitlement to service connection for a low back 
disorder, described as status post intervertebral disc L4-L5 
with spinal stenosis and discectomy.

6.  Entitlement to a special monthly pension based on the 
need for the regular aid and attendance of another person or 
on a finding that the veteran is permanently housebound.



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from August 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).   

The veteran failed to report for a hearing that had been 
scheduled for April 2005.  He did not request a postponement 
and has provided no explanation for his failure to attend the 
hearing.  Accordingly, the veteran's request for a hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2004).  

The issues of entitlement to pigmentary glaucoma, status post 
cataract surgery with interocular lens implantation 
bilaterally, myopia, and exotropia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A back disability was not identified during the veteran's 
military service or until many years thereafter and there is 
no competent evidence linking the current low back disorder 
to military service.  

2.  There is no competent evidence that the veteran is 
bedridden, or a patient in a nursing home, or is blind in 
both eyes, or helpless or so nearly helpless as to require 
the regular aid and attendance of another person.

3.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, and it is not shown that by 
his disabilities he is substantially confined to his dwelling 
or immediate premises as a result of his disabilities.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active duty, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).

2.  The criteria for a grant of special monthly pension have 
not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.159, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his low back claims by correspondence dated in 
November 2001.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the November 2001 letter, what 
information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  

He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The RO 
requested that the veteran clarify the nature of the benefits 
sought.  

The letter advised him what information and evidence would be 
obtained by VA, namely, medical records, employment records, 
and records from other Federal agencies.  The statement of 
the case dated in July 2002 also notified the veteran of the 
information and evidence needed to substantiate the claims.  
In addition the Board notes that the VCAA "fourth element," 
was addressed by the RO in a December 2003 letter.  This 
letter discussed the issues of service connection for the 
veteran's eye conditions and for special monthly pension 
benefits.  It did not address the issue of service connection 
for the back disorder.  

In this case, although the VCAA notice letters that were 
provided to the veteran may not have specifically advised him 
to provide any relevant evidence in his or her possession 
regarding the back disorder claim, the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to all his claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In this case, the Board finds that any error in not providing 
VCAA notice of the "fourth element," for one out of the 
several issues being considered at the same time while 
providing this notice for the other issues is harmless error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As will be explained in more detail below, the Board finds 
that further development is not needed in this case with 
respect to the issues on appeal because there is sufficient 
evidence to decide the claims.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

I.  Service-Connection.  Basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Background.  There is no evidence of complaints or treatment 
for any low back injuries during service.  The June 1969 
separation examination was silent as to any complaints or 
diagnosis of a low back disorder.
    
The post-service medical evidence is devoid of complaints, 
findings or treatment of a low back disorder of any sort 
until June 2001, or about 32 years after the veteran's 
separation from military service.  

The file contains June 2001 VAMC emergency room records 
noting a 7 week history of back pain.  The veteran reported 
no previous back problems.  A July 2001 x-ray report noted 
DDD (degenerative disc disease) with radicular symptoms at L-
4 and L-5.  The veteran was neurologically intact.  In August 
2001, he underwent a partial hemilaminectomy above L4-L5 and 
L5-S1.

In August 2001 the veteran filed the current claim alleging 
that his back disorder was due to injuries sustained on or 
about June 1967 while in OCS (officer candidate school) at 
Ft. Benning, Georgia.  He reported being treated at the time 
and returned to duty.  There was no further treatment in 
service.  

By rating action in February 2002 service connection was 
denied for a low back disorder.  In making that determination 
the RO noted that the service records did not reveal 
complaints, diagnosis, or treatment for a low back disorder 
nor was it shown within the presumptive period after service 
to a compensable degree.  

Analysis.  The evidence of record does not establish that the 
veteran's low back disorder is etiologically related to his 
military service.  The service medical records are entirely 
silent as to any complaints, injuries, or treatment of the 
low back.  Post-service medical evidence is devoid of 
complaints, findings or treatment of a back disorder of any 
sort until many years after the veteran's separation from 
military service.  In June 2001, the veteran reported that 
his back disorder occurred 7 weeks prior with no previous 
back condition.  No VA or non-VA clinician has linked the 
veteran's current back disorder to his military service.  

Thus, the record reflects no back complaints or findings 
during service.  Since no back condition was noted during 
service, there is no possibility of showing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) ("where the 
condition noted during service . . . is not, in fact, shown 
to be chronic . . . [,] then a showing of continuity after 
discharge is required to support the claim.").  Furthermore, 
even if the veteran had continuity of symptoms following 
service (which, again, is not shown), he still would need 
medical evidence linking his current disability to those 
symptoms.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).

In essence, the veteran's unsubstantiated lay assertion is 
the only evidence linking his current low back disorder to 
military service.  There is no indication from the record 
that he has medical training or expertise.  As a layperson, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that a low back disorder had its onset 
in service or is otherwise attributable to service.

For these reasons, the claim for service connection for a low 
back disorder must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Special monthly pension, based on the need for the 
regular aid and attendance of another person or on a finding 
that the veteran is permanently housebound.  A letter dated 
in August 2001 from the Mississippi State Veteran's Home-
Oxford reflects that the veteran had been found eligible for 
placement in the home, and a November 2001 letter from the 
Social Security Administration (SSA) reflects that the 
veteran was found to be disabled under SSA rules as of April 
2001.

By rating action in February 2002 the RO held that the 
veteran was permanently and totally disabled for pension 
purposes.  The RO rated the veteran's non-service 
disabilities as follows:

A low back disorder rated as 60 percent disabling, 
pigmentary glaucoma rated as 30 percent disabling, 
hypertension rated as10 percent disabling, and 
noncompensable ratings were assigned for myopia with 
exotropia, residuals of an excision of a cyst, and a 
history of a urinary infection.  The combined rating for 
the non-service-connected disabilities was 80 percent.

In making that determination the RO considered VAMC treatment 
records from January 2000 to February 2002.  These included a 
hospital summary report for August 30, 2001, to September 1, 
2001.  The report revealed that the veteran was well 
developed and nourished.  He was in mild distress secondary 
to pain.  An examination of the head, eyes, ears, nose, and 
throat revealed sclera to be anicteric.  Cardiovascular rate 
and rhythm were normal and the lungs were clear bilaterally.  
The abdomen was benign.  There was no cyanosis, clubbing or 
edema of the extremities.  Extraocular movements were intact 
and the pupils were equal, round, and reactive to light.  
Cerebellar and gait were normal.  Neurologically the veteran 
was awake, alert, and oriented.  A motor examination revealed 
5/5 strength throughout with the exception of the lower left 
extremity.   An MRI revealed calcified herniated nucleus 
pulposus at L4-5 inner space and at L5-S1.  The veteran 
underwent a left partial hemilectomy and discectomy on August 
30, 2001.  He did quite well with resolution of the lower 
left extremity pain.  By the second postoperative day he was 
able to ambulate without difficulty.  He was considered to be 
independent in his activities of daily living and tolerating 
a regular diet.  He was discharged in a stable condition.  

Criteria/Analysis.  Increased pension is payable to a veteran 
by virtue being housebound or by reason of the need for aid 
and attendance.  See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. § 3.351(a)(1) (2004).  A finding that the veteran 
is housebound requires that he be substantially confined to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area.  In such 
cases, the evidence must show that it is reasonably certain 
that the disability and resultant confinement will continue 
throughout his lifetime.  See 38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 2002); 38 C.F.R. § 3.351(d) (2004).

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  See 38 U.S.C.A. §§ 1502(b) (West 2002); 38 
C.F.R. § 3.351(b) (2004).  The veteran will be considered to 
be in such need if he: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a) (2004).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a) (2004).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c) (2004).

The evidence shows that the veteran does not need assistance 
with his daily needs, such as bathing, dressing or eating.  
As mentioned above, VAMC treatment records from January 2000 
to February 2002 including a hospital summary report for 
August 30, 2001, to September 1, 2001, revealed that the 
veteran was well developed and nourished.  Cardiovascular 
rate and rhythm were normal and the lungs were clear 
bilaterally.  There was no cyanosis, clubbing or edema of the 
extremities.  His pupils were equal, round, and reactive to 
light and extraocular movements were intact.  His gait was 
normal.  He was neurologically awake, alert, and oriented and 
motor strength was 5/5 strength throughout with the exception 
of the lower left extremity.  The veteran underwent a left 
partial hemilectomy and discectomy on August 30, 2001.  He 
did quite well with resolution of the lower left extremity 
pain.  He ambulated without difficulty and was considered to 
be independent in activities of daily living and tolerating a 
regular diet.  

The evidenced revealed that the veteran was capable of taking 
care of himself.  While he had impaired vision he was not 
blind.  The Board notes that the veteran suffers from several 
other conditions, including hypertension, a low back 
disorder, residuals of an excision of a cyst, and a history 
of a urinary infection.  Although the record demonstrates 
that the veteran needs medical care for these conditions, he 
is shown to be independent in activities of daily living.  
The criteria for an award of special monthly pension based on 
the need for regular aid and attendance.  38 U.S.C.A. § 
1502(b) (c), 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2003).

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability ratable as 100 percent under regular schedular 
evaluation, without resort to individual unemployability, the 
veteran has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability ratable as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is permanently housebound by reason of 
disability or disabilities.  Housebound means substantially 
confined to one's dwelling and the immediate premises, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

Thus, the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran have 
a single permanent disability ratable as 100 percent 
disabling under the Schedule for Rating Disabilities.  38 
C.F.R. § 3.351(d).  It is clear from the record that none of 
the veteran's disabilities is 100 percent disabling under the 
schedular criteria.  In addition, the evidence does not show 
that the veteran is permanently housebound as the evidence 
shows that he is able to walk without difficulty and was 
considered to be independent in activities of daily living.

In arriving at this decision, the Board is not unsympathetic 
to the veteran's plight.  It should be noted, however, that 
he does not meet any of the criteria set forth above to 
entitle him to an award of special monthly pension benefits.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to a special monthly pension 
must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Service connection for a low back disorder is denied.  

Entitlement to special monthly pension is denied.


REMAND

The veteran underwent a pre-induction examination in October 
1965 which was normal.  His vision was noted to be 20/20 
bilaterally.  In September 1966 he underwent an examination 
for officer candidate school (OCS).  This examination also 
was normal with 20/20 vision bilaterally.  The veteran was 
noted to wear glasses.  In an April 1967 commissioning 
examination the veteran's vision was 20/200 in the right and 
20/30 in the left eye.  Both eyes were corrected to 20/20.  
The diagnosis was nearsightedness.  A May 1967 optometry 
examination noted the veteran's right eye crosses, and 
"jumps a lot."  He also had blurred vision.  The diagnosis 
was alternating exotropia and myopia.  The examiner 
recommended no duty requiring binoculars.  The separation 
examination in June 1969 noted that the veteran was diagnosed 
with alternating exotropia and anisomyopia.  His vision was 
20/200 right and 20/252 left.  Both eyes were corrected to 
20/20.  

In May 1989 the veteran was diagnosed with pigmentary 
glaucoma.  In August 2001 the veteran filed the current claim 
alleging that his eyes were injured in April 1967 during a 
flight physical at which time the medical team dilated his 
eyes with the wrong drops causing loss of vision for several 
hours.  He was told his vision would return to normal.  He 
later failed the eye examination due to inadequate depth 
perception.  He was retested while in Germany but again 
failed the examination.

There does not appear to be any evidence that a medical 
determination was made as to whether the glaucoma diagnosed 
after service is related to the eye problems that the veteran 
had during service or whether myopia with exotropia 
constitutes a congenital or developmental condition.  As 
these conditions may also be caused by disease or injury, an 
examination to determine the etiology of the veteran's eye 
conditions should be conducted prior to further Board action.  
See 38 U.S.C.A. § 5103A(c)(4).

Therefore, the Board finds that a remand is necessary for the 
veteran to be accorded a VA eye examination.  Moreover, in 
order to make certain that all records are on file, while the 
case is undergoing other development, a determination should 
be made as to whether there has been recent medical care and 
whether there are any additional records that should be 
obtained.  

In view of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C., 
for the following development:

1.  The RO should ask the appellant to 
identify all health care providers that 
have treated him for his eye problems 
from February 1966 to the present.  The 
RO should attempt to obtain records from 
each health care provider he identifies, 
if not already in the claims file.

2.  Thereafter, the veteran should be 
afforded examination by an appropriate 
specialist to obtain opinions as to the 
probability that pigmentary glaucoma, 
status post cataract surgery with 
interocular lens implantation 
bilaterally, myopia, and exotropia, are 
related to his military service.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and post-service 
medical records, and obtain a detailed 
medical history from the veteran.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any of the 
veteran's eye disorders began during his 
period of active service from August 1966 
to July 1969 or was aggravated therein.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


